Title: Chancery Court Decree in the Case between James Madison and William Madison and Others, 3 March 1803 (Abstract)
From: Court of Chancery for the Richmond District
To: 


3 March 1803, Richmond. “In the high Court of Chancery for the Richmond District Between James Madison Plaintiff and William Madison son and acting executor of James Madison deceased, Nelly Madison widow of the said James Madison, Isaac Hite and Nelly his wife, Thomas Macon and Sarah his wife, Robert H Rose and Frances Taylor his wife which said William, Nelly Hite, Sarah Macon and Frances Taylor Rose are children of the said James Madison, Nelly Conway Madison only child and heiress of Ambrose Madison deceased, and James Madison, William Madison, Polly Madison, Catlett Madison, Conway Madison, Nelly Madison, Kitty Madison, Frances Madison and Elizabeth Shepherd children of Francis Madison deceased and Alexander Shepherd husband to the said Elizabeth Defendents.” In the case, heard by consent of the parties on the will of James Madison, Sr., “the court, after attending to arguments of counsil, doth adjudge and decree, that the residuarie slaves and personal estate willed by the testator to his wife and all his children be divided among the wife and children who survived him, equalie, the bequest as to those who died before him being lapsed, so that to the portions, which, in the contrarie event they would have taken, such defendents as are their representatives cannot succede and the court doth appoint commissioners to make the division accordingly, directing them to report it to the court.”
  

   
   Ms (DLC). 1 p. Copy attested to by Peter Tinsley, clerk of the court. For the background to the suit, see William Madison to JM, 22 Sept. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:125 n. 1).


